Case 3:20-cv-00332-SPM Document 34 Filed 03/16/21 Page 1 of 4 Page ID #198




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEISURE PROPERTIES, LLC,
 D/B/A CROWNLINE BOATS

                     Plaintiff,

 v.                                           Case No. 20-CV-00332-SPM

 SHANT ATIKIAN,

                     Defendant.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Plaintiff Leisure Properties, LLC (“Leisure”) filed suit against Defendant

Shant Atikian seeking damages and injunctive relief pursuant to the Anti-

Cybersquatting Consumer Protection Act (Doc. 30, ¶ 2). The current matter before

the Court is Atikian’s Motion to Dismiss for Failure to State a Claim, pursuant to

FED. R. CIV. P. 12(b)(6) (Doc. 31). For the reasons set forth below, the Motion is denied.

                       FACTUAL & PROCEDURAL BACKGROUND

      Leisure has manufactured, distributed, advertised, and sold boats and related

products under the brand name of “Crownline Boats” and “Crownline” since at least

1991 (Doc. 30, ¶ 8). Leisure also owns and maintains the website domain

“crownline.com” (Id. at ¶ 14).

      In September 2019, Atikian purchased the right to use the website domain

“crownlineboatreviews.com” (Id. at ¶ 16). After Leisure became aware of this website,

it sent a cease and desist request and attempted to obtain the identity of the then-




                                       Page 1 of 4
Case 3:20-cv-00332-SPM Document 34 Filed 03/16/21 Page 2 of 4 Page ID #199




unknown owner of the domain (Id. at ¶¶ 19-20). When neither of these efforts bore

fruit, Leisure filed suit (Doc. 1).

       Using an ex parte motion for expedited limited discovery, Leisure obtained

Atikian’s identity as the owner and submitted its Amended Complaint (Doc. 9). In

response, Atikian moved to dismiss pursuant to Rule 12(b)(6) (Doc. 25). This Court

then granted Leisure the opportunity to file another amended complaint and Leisure

filed its Second Amended Complaint (“SAC”) (Docs. 27, 30). The SAC contains a single

count, alleging that Atikian has infringed the rights of Leisure in violation the Anti-

Cybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. § 1125(d), seeking an

injunction and damages (Id. at ¶¶ 43-52). Once again, Atikian moved to dismiss

pursuant to Rule 12(b)(6) (Doc. 31).

                                      LEGAL STANDARD

       To survive a motion to dismiss, the complaint must state sufficient “facts to

state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). In other words, the plaintiff must provide enough “factual

enhancement” to “[nudge] their claims across the line from conceivable to plausible .

. . .” Id. at 547. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 566 U.S. 662, 678 (2009).

       When applying this standard, the court must “accept as true all factual

allegations in the amended complaint and draw all permissible inferences in [the non-

moving plaintiff’s] favor.” Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 639

(7th Cir. 2015). In fact, “a well-pleaded complaint may proceed even if it strikes a


                                        Page 2 of 4
Case 3:20-cv-00332-SPM Document 34 Filed 03/16/21 Page 3 of 4 Page ID #200




savvy judge that actual proof of those facts is improbable, and that a recovery is very

remote and unlikely.” Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th Cir. 2013),

quoting Twombly, 550 U.S. at 556. However, allegations that merely state “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action” are not

entitled to this assumption of truth. Ashcroft v. Iqbal, 566 U.S. at 678.

                                       ANALYSIS

       Leisure’s SAC asserts a claim under 15 U.S.C. § 1125(d) of the ACPA for

cybersquatting. Cybersquatting is defined as the “bad faith registration of domain

names with intent to profit from the goodwill associated with the trademarks of

another.” Vulcan Golf, LLC v. Google Inc., 726 F. Supp. 2d 911, 915 (N.D. Ill. 2010).

To overcome Atikian’s Motion to Dismiss, Leisure must state a claim that plausibly

alleges: (1) that it owns a famous or distinctive mark; (2) that Atikian registers, uses,

or traffics in the domain name that is identical to or confusingly similar to the

distinctive or famous mark; and (3) that Atikian had a “bad faith motive to profit”

from the mark. 15 U.S.C. § 1125(d)(1)(A); Flentye v. Kathrein, 485 F.Supp.2d 903, 914

(N.D. Ill. 2007).

       The Court must accept all well-pleaded factual allegations as true for purposes

of the Motion. Twombly, 550 U.S. at 555. Leisure alleged that it owns both federally

registered and common law trademarks for various forms of the “Crownline” name

and logo, including the domain name “crownline.com” (Doc. 30 at ¶¶ 8-14). Leisure

also claimed that Atikian registered and owns the domain name at issue,

“crownlineboatreviews.com” (Id. at ¶¶ 16, 24). Additionally, Leisure stated that




                                      Page 3 of 4
Case 3:20-cv-00332-SPM Document 34 Filed 03/16/21 Page 4 of 4 Page ID #201




Atikian’s domain is “confusingly similar” to Leisure’s trademark and domain (Doc. 30

at ¶ 25).

       Moreover, Leisure explicitly alleged that Atikian registered the domain name

with intent to cause confusion with Leisure’s consumers and tarnish Leisure’s marks

and goodwill. (Id. at ¶¶ 36-38) Leisure further claimed that Atikian registered the

domain names with a bad faith intent to profit by offering to transfer the domain “in

exchange for money for his boat, a new boat, part upgrades, and/or out of warranty

servicing . . .” (Id. at ¶ 47). These allegations, which must be credited at this point in

the proceedings, are sufficient to support a reasonable inference of bad faith intent

under the ACPA’s statutory factors set forth in 15 U.S.C. § 1125(d)(1)(B)(i). Though

Atikian disputes these allegations and their applicability, such arguments cannot be

resolved in a motion to dismiss, especially in the face of Leisure’s explicit allegations.

See Vulcan Golf, LLC, 552 F.Supp.2d. at 764-65 (denying the motion to dismiss after

considering the totality of plaintiff’s allegations, despite defendant’s argument that

the bad faith intent requirement was not met). Therefore, Leisure has sufficiently

stated a claim under § 1125(d) of the ACPA.

                                     CONCLUSION

       For the reasons set forth above, Defendant Shant Atikian’s Motion to Dismiss

(Doc. 31) is DENIED.

       IT IS SO ORDERED.

       DATED: March 16, 2021

                                                s/ Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge


                                       Page 4 of 4
